Citation Nr: 1539909	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lower leg disorder with pain, swelling, and varicose veins and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a thoracolumbar spine disorder to include degenerative disc disease, lumbar spine spondylosis, and a "mid" back disorder.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a bilateral ankle disorder to include Achilles tendonitis.

5.  Entitlement to a compensable disability evaluation for the Veteran's left proximal tibial fracture residuals for the period prior to October 10, 2012.  

6.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left proximal tibial fracture residuals for the period on and after October 10, 2012.  

7.  Entitlement to an effective date prior to October 10, 2012, for the award of service connection for a left knee disorder.  

8.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's left knee disorder.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1975 to November 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California, Regional Office which denied a compensable disability evaluation for the Veteran's left knee fracture residuals.  In November 2007, the Veteran submitted a notice of disagreement (NOD).  In July 2009, the Los Angeles, California, Regional Office (RO) issued a statement of the case (SOC) to the Veteran and recharacterized the Veteran's service-connected left lower extremity disability as left proximal tibial stress fracture residuals evaluated as noncompensable.  In August 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of a compensable evaluation for his left tibial fracture residuals.  

In November 2009, the RO, in pertinent part, denied service connection for lumbar spine spondylosis.  In November 2010, the Veteran submitted a NOD.  In July 2012, the RO issued a SOC which addressed the issue of service connection for a lumbar spine disorder.  In September 2012, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a lumbar spine disorder.  

In March 2013, the RO increased the evaluation for the Veteran's left proximal tibial fracture residuals from noncompensable to 20 percent; granted service connection for a left knee disorder; assigned a 20 percent evaluation for that disorder; and effectuated the award as of October 10, 2012.  In April 2013, the Veteran submitted a NOD with both the evaluations assigned for his left lower extremity disabilities and the effective date for the award of service connection for a left knee disorder.  In October 2013, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a lower leg disorder with pain, swelling, and varicose veins; denied service connection for both a bilateral hip disorder and bilateral ankle Achilles tendonitis; and denied a TDIU.  In June 2014, the Veteran submitted a NOD with the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a lower leg disorder with pain, swelling, and varicose veins and the denial of both service connection for a bilateral hip disorder and bilateral ankle Achilles tendonitis; and a TDIU.  

In July 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In July 2015, the Veteran submitted informal claims of entitlement to service connection for a left shoulder disorder to include a rotator cuff disorder and a left wrist disorder.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Thoracolumbar Spine Disorder

The Veteran asserts that service connection for low back and "mid" back disorders are warranted secondary to his service-connected left lower extremity disabilities.  

At the July 2015 Board hearing, the Veteran testified that he had received treatment for his spine disability at the Sepulveda, California, VA medical facility three weeks prior to the hearing.  

An August 2015 VA examination request conveys that the Veteran was to be scheduled for a spine examination.  The report of the spine examination, if conducted, is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Left Lower Extremity Disorders

At the July 2015 Board hearing, the Veteran testified that he had received treatment for his left lower extremity disabilities at the Sepulveda, California, VA medical facility three weeks prior to the hearing.  Clinical documentation of the cited VA treatment is not of record.  

Remaining Issues

The Veteran submitted timely NODs with the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for a lower leg disorder with pain, swelling, and varicose veins; the denial of service connection for a bilateral hip disorder and a bilateral ankle disorder; the denial of an earlier effective date for the award of service connection for a left knee disorder; and the denial of a TDIU.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his spine and left lower extremity disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran in June 2015 at the Sepulveda, California, VA medical facility and any VA spine examination conducted after July 2015.  

3.  Issue a SOC to the Veteran which addresses the issues of whether new and material evidence has been received to reopen his claim of entitlement to service connection for a lower leg disorder with pain, swelling, and varicose veins; service connection for a bilateral hip disorder and a bilateral ankle disorder; an effective date prior to October 10, 2010, for the award of service connection for a left knee disorder; and entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  Only if the Veteran perfects an appeal should the claims be certified to the Board.

5.  Then readjudicate the issues of service connection for a thoracolumbar spine disorder to include degenerative disc disease, lumbar spine spondylosis, and a "mid" back disorder; a compensable evaluation for the Veteran's left proximal tibial fracture residuals for the period prior to October 10, 2012; an evaluation in excess of 20 percent for his left proximal tibial fracture residuals for the period on and after October 10, 2012; and an initial evaluation in excess of 20 percent for his left knee disorder.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the las SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

